DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11257225. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application # 17/456840
Patent # 11257225
1. An object tracking system, comprising: a first sensor configured to capture a first frame of a global plane for at least a first portion of a space; a second sensor configured to capture a second frame of the global plane for at least a second portion of the space; and a tracking system operably coupled to the first sensor and the second sensor, comprising: one or more memories operable to store: a first homography associated with the first sensor, wherein: the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; and a second homography associated with the second sensor, wherein the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane; and one or more processors operably coupled to the one or more memories, configured to: determine a first pixel location in the first frame for an object located in the space; apply the first homography to the first pixel location to determine a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane; determine a second pixel location in the second frame for the object located in the space; and apply the second homography to the second pixel location to determine a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane.













2. The system of claim 1, wherein the one or more processors are further configured to generate an average (x,y) coordinate for the object by computing an average of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

3. The system of claim 1, wherein the one or more processors are further configured to generate a median (x,y) coordinate for the object by computing a median of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

4. The system of claim 1, wherein: the first (x,y) coordinate is the same as the second (x,y) coordinate; and the first (x,y) coordinate and the second (x,y) coordinate are the (x,y) coordinate for the object in the global plane.
5. The system of claim 1, wherein the one or more memories is further operable to store a tracking list associated with the first sensor, wherein the tracking list identifies: an object identifier for the object; and the first (x,y) coordinate for the object; and the one or more processors are further configured to store the first (x,y) coordinate in a tracking list associated with the first sensor in response to determining the first (x,y) coordinate.

6. The system of claim 1, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.

7. The system of claim 1, wherein the first sensor and the second sensor are positioned parallel with the global plane.

8. An object tracking method, comprising: receiving a first frame from a first sensor, wherein the first frame is of a global plane for the at least a first portion of a space; determining a first pixel location in the first frame for an object located in the space; applying a first homography to the first pixel location to determine a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane, wherein the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; receiving a second frame of the global plane for at least a second portion of the space from a second sensor; determining a second pixel location in the second frame for the object located in the space; and applying a second homography to the second pixel location to determine a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane, wherein the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane.

9. The method of Claim 8, wherein the first sensor and the second sensor are positioned parallel with the global plane (claim is rejected in view of claim 7 of the Patent).
10. The method of claim 8, wherein: the first (x,y) coordinate is the same as the second (x,y) coordinate; and the first (x,y) coordinate and the second (x,y) coordinate are the (x,y) coordinate for the object in the global plane ( claim is rejected in view of claim 4 of the patent).
11. The method of claim 8, further comprising generating an average (x,y) coordinate for the object by computing an average of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

12. The method of claim 8, further comprising generating a median (x,y) coordinate for the object by computing a median of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

13. The method of claim 8, further comprising storing the first (x,y) coordinate in a tracking list associated with the first sensor in response to determining the third (x,y) coordinate, wherein the tracking list identifies: an object identifier for the object; and the first (x,y) coordinate for the object.

14. The method of claim 8, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.

15. A computer program comprising executable instructions stored in a non- transitory computer readable medium that when executed by a processor causes the processor to: receive a first frame from a first sensor, wherein: the first frame is of a global plane for the at least a first portion of a space; the first frame comprises a plurality of pixels; determine a first pixel location in the first frame for an object located in the space; apply a first homography to the first pixel location to determine a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane, wherein the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; receive a second frame of the global plane for at least a second portion of the space from a second sensor; determine a second pixel location in the second frame for the object located in the space; and apply a second homography to the second pixel location to determine a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane, wherein the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane.

16. The computer program of claim 15, wherein: the first (x,y) coordinate is the same as the second (x,y) coordinate; and the first (x,y) coordinate and the second (x,y) coordinate are the (x,y) coordinate for the object in the global plane (claim is rejected in view of claim 18 of the patent).

17. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to generate an average (x,y) coordinate for the object by computing an average of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

18. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to generate a median (x,y) coordinate for the object by computing a median of the first (x,y) coordinate of the object and the second (x,y) coordinate of the object.

19. The computer program of claim 15, further comprising instructions that when executed by the processor causes the processor to store the first (x,y) coordinate in a tracking list associated with the first sensor in response to determining the first (x,y) coordinate, wherein the tracking list identifies: an object identifier for the object; and the first (x,y) coordinate for the object.
20. The computer program of claim 15, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.
1. An object tracking system, comprising: a plurality of sensors configured in a sensor array positioned above at least a portion of a space, wherein: a first sensor from the plurality of sensors is configured to capture a first frame of a global plane for at least a portion of the space; a second sensor from the plurality of sensors is configured to capture a second frame of the global plane for at least a second portion of the space; the first frame comprises a plurality of pixels; and each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column; and a tracking system operably coupled to the plurality of sensors, comprising: one or more memories operable to store: a first homography associated with the first sensor, wherein: the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; and a second homography associated with the second sensor, wherein: the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane; and coefficients of the second homography are different from coefficients of the first homography; and one or more processors operably coupled to the one or more memories, configured to: receive the first frame; determine a third pixel location in the first frame for an object located in the space, wherein the third pixel location comprises a first pixel row and a first pixel column of the first frame; apply the first homography to the third pixel location to determine a third (x,y) coordinate identifying a third x-value and a third y-value in the global plane; receive the second frame; determine a fourth pixel location in the second frame for the object located in the space; and apply the second homography to the fourth pixel location to determine a fourth (x,y) coordinate identifying a fourth x-value and a fourth y-value in the global plane.

2. The system of claim 1, wherein the one or more processors are further configured to: generate an average (x,y) coordinate for the object by computing an average of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

3. The system of claim 1, wherein the one or more processors are further configured to: generate a median (x,y) coordinate for the object by computing a median of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

4. The system of claim 1, wherein: the third (x,y) coordinate is the same as the fourth (x,y) coordinate; and the third (x,y) coordinate and the fourth (x,y) coordinate are the (x,y) coordinate for the object in the global plane.
5. The system of claim 1, wherein: the one or more memories is further operable to store a tracking list associated with the first sensor, wherein the tracking list identifies: an object identifier for the object; and the third (x,y) coordinate for the object; and the one or more processors are further configured to store the third (x,y) coordinate in a tracking list associated with the first sensor in response to determining the third (x,y) coordinate.

6. The system of claim 1, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.

7. The system of claim 1, wherein the sensor array is positioned parallel with the global plane.

8. An object tracking method, comprising: receiving a first frame from a first sensor of a plurality of sensors configured in a sensor array above at least a portion of a space, wherein: the first frame is of a global plane for the at least a portion of the space; the first frame comprises a plurality of pixels; and each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column; determining a third pixel location in the first frame for an object located in the space, wherein the third pixel location comprises a first pixel row and a first pixel column of the first frame; applying a first homography to the third pixel location to determine a third (x,y) coordinate identifying a third x-value and a third y-value in the global plane, wherein the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; receiving a second frame of the global plane for at least a second portion of the space from a second sensor; determining a fourth pixel location in the second frame for the object located in the space; and applying a second homography to the fourth pixel location to determine a fourth (x,y) coordinate identifying a fourth x-value and a fourth y-value in the global plane, wherein: the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane; and coefficients of the second homography are different from coefficients of the first homography.



9. The method of claim 8, further comprising: generating an average (x,y) coordinate for the object by computing an average of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

10. The method of claim 8, further comprising: generating a median (x,y) coordinate for the object by computing a median of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

11. The method of claim 8, further comprising: storing the third (x,y) coordinate in a tracking list associated with the first sensor in response to determining the third (x,y) coordinate, wherein the tracking list identifies: an object identifier for the object; and the third (x,y) coordinate for the object.

12. The method of claim 8, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.

13. A computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: receive a first frame from a first sensor of a plurality of sensors configured in a sensor array above at least a portion of a space, wherein: the first frame is of a global plane for the at least a portion of the space; the first frame comprises a plurality of pixels; and each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column; determine a third pixel location in the first frame for an object located in the space, wherein the third pixel location comprises a first pixel row and a first pixel column of the first frame; apply a first homography to the third pixel location to determine a third (x,y) coordinate identifying a third x-value and a third y-value in the global plane, wherein the first homography is configured to translate between pixel locations in the first frame and (x,y) coordinates in the global plane; receive a second frame of the global plane for at least a second portion of the space from a second sensor; determine a fourth pixel location in the second frame for the object located in the space; and apply a second homography to the fourth pixel location to determine a fourth (x,y) coordinate identifying a fourth x-value and a fourth y-value in the global plane, wherein: the second homography comprises coefficients that translate between the pixel locations in the second frame and (x,y) coordinates in the global plane; and coefficients of the second homography are different from coefficients of the first homography.
14. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to: generate an average (x,y) coordinate for the object by computing an average of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

15. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to: generate a median (x,y) coordinate for the object by computing a median of the third (x,y) coordinate of the object and the fourth (x,y) coordinate of the object.

16. The computer program of claim 13, further comprising instructions that when executed by the processor causes the processor to: store the third (x,y) coordinate in a tracking list associated with the first sensor in response to determining the third (x,y) coordinate, wherein the tracking list identifies: an object identifier for the object; and the third (x,y) coordinate for the object.
17. The computer program of claim 13, wherein: each pixel in the first frame is associated with a pixel value; and the first homography is further configured to translate between pixel values in the first frame and z-coordinates in the global plane.




        Claims 1-20 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of U.S. Patent No. 11257225.  
Application claim 1 defines an obvious variation of the invention claimed in U.S. Patent No. 11257225.
The assignee of all applications of all applications is the same.
Claim 1 of the instant application is anticipated by patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2014/0169627)
Fisher et al. (US 2019/0347611)
Gu et al. (US 2021/0056715)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631